Citation Nr: 1424848	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  11-28 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1966 to February 1970.  

The present matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Fargo, North Dakota, VA Regional Office (RO) which, inter alia, denied the Veteran's claim of entitlement to service connection for bilateral hearing loss. 

In June 2012, the Veteran, accompanied by his representative, appeared at the RO to present evidence and oral testimony in support of his claim before the undersigned traveling Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the claims file for the Board's review and consideration.


FINDINGS OF FACT

The Veteran's bilateral hearing loss did not have its onset during his active military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred, nor is it presumed to have been incurred, in active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA).

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised, and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The claim for service connection for bilateral hearing loss was filed in September 2009, and a VCAA notice letter addressing this issue was dispatched to the Veteran later that same month, prior to the initial adjudication of this claim in the December 2009 rating decision now on appeal.  The September 2009 letter addressed the issue on appeal adjudicated herein and satisfied the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As fully compliant notice preceded the initial RO adjudication of the Veteran's claim decided herein, there is no timing of notice defect.  
VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  VA informed the Veteran of its duty to assist in obtaining records and supportive evidence with regard to the service connection claims adjudicated herein.  

As pertinent to the claim for service connection for bilateral hearing loss, the Board finds that the Veteran's relevant service and post-service medical records from VA and private sources have been obtained and associated with the evidence.  The claims file includes the Veteran's private audiological examination report dated in September 2009 and a January 2011 statement from his treating private physician addressing his bilateral hearing loss.  In this regard, the Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic information database for any additional pertinent medical records.

During the pendency of the claim, the Veteran underwent VA audiological examinations in November 2009 and September 2011.  The VA audiological examinations provided valid audiometric data for the examining clinician to provide a nexus opinion, based on an examination and interview of the Veteran and a review of his pertinent clinical history.  Therefore, the Board concludes that these VA audiological examinations are adequate for adjudication purposes with respect to the matter on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The appellant was provided with the opportunity to present oral testimony in support of his appeal before the undersigned Veterans Law Judge in a June 2012 hearing.  At the time of the hearing, he was accompanied by his representative and had the benefit of his advice and counsel.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veteran's Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At the June 2012 hearing before the Board, the presiding Veterans Law Judge's questions and the oral testimony of the appellant focused on the elements necessary to substantiate his claim of entitlement to service connection for bilateral hearing loss.  See transcript of June 13, 2012 Board hearing.  Thus, the Board finds that the Veterans Law Judge presiding over the June 2012 hearing has substantially fulfilled his obligations as required under 38 C.F.R. § 3.103(c)(2).  Bryant, supra.

Neither the claimant nor his representative has indicated that there was any further outstanding evidence to submit in support of his claim that VA has not already obtained, or has made a good-faith attempt to obtain for inclusion into the record.  The Veteran having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of his claim, the Board finds that the record does not need to be held open any longer, and that no further delay in the adjudication of this appeal is warranted.

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the claim decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual background and analysis.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); as sensorineural hearing loss is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

The Veteran's military records show that his MOS was that of a special vehicle mechanic.  The records do not establish that he served in actual direct combat against enemy forces.  However, his reported history of exposure to the noise of aircraft and heavy vehicle engine noise is consistent with his active service.  The Veteran contends that during service he was exposed to acoustic trauma while working in close proximity to the flightline and being in close proximity to the noise of jet aircraft engines and heavy truck engines while serving in the capacity of a special vehicle mechanic.  The Board notes that the Veteran's above statements are credible as they are corroborated by his service records, or are otherwise consistent with his military history, as discussed.  38 U.S.C.A. 
§ 1154(a).

The Veteran asserts, in essence, that his current bilateral hearing loss is etiologically related to his in-service exposure to acoustic trauma from aircraft and heavy vehicle engines.  At his hearing in June 2012, he stated that he was not equipped with adequate hearing protection during service, although he subsequently was provided with good hearing protection in his post-service career as a machinist working in various factories.  He stated that although he did not recall experiencing the onset of hearing loss symptoms in service, he perceived a decrease in his hearing acuity shortly after leaving service (especially when hearing speech from women and small children), which then persisted and continued to the present day.  His believes that this hearing loss was the result of his exposure to acoustic trauma from truck and aircraft engine noise.  He is competent to report experiencing decreased hearing during service and continuity of hearing loss since service (see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).  However, before the Board can proceed further with the Veteran's hearing loss claim, it must first determine whether or not his diminished hearing acuity has met the basic criteria prescribed by VA regulations to be considered a disability for VA compensation purposes.

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater or where the auditory thresholds for at least three of these frequencies are 26 decibels or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  The November 2009 VA audiological examination report establishes that the Veteran has speech recognition scores that are less than 94 percent in each ear and auditory thresholds above 40 decibels at 3000 and 4000 Hertz in each ear, which meets the aforementioned criteria.

The Veteran's service medical records show that his ears and tympanic membranes were clinically normal on pre-enlistment examination in January 1966.  He denied having any history of hearing loss on the accompanying medical history questionnaire.  Audiological evaluation revealed pure tone thresholds, in decibels, converted from ASA to the current ISO standard, that were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
N/A
5
LEFT
20
10
10
N/A
10





Audiological evaluation conducted in June 1967 revealed that the Veteran's pure tone thresholds, in decibels, converted from ASA to the current ISO standard, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
35
15
LEFT
25
25
25
25
20

On service separation examination in November 1969, the Veteran's ears and tympanic membranes were clinically normal and he denied having any history of hearing loss on the accompanying medical history questionnaire.  Audiological evaluation revealed pure tone ISO thresholds, in decibels, that were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
10
10
15
LEFT
20
10
10
15
10
  
The Veteran filed his original claim for VA compensation for bilateral hearing loss in September 2009, nearly 40 years after his discharge from active duty in February 1970.  In his June 2012 hearing, he testified before the Board that he was exposed to very loud noises with only minimal or non-existent hearing protection during active duty while working on the flightline servicing fire engines and specialized vehicles.  He stated that he was constantly exposed to aircraft engine noise from working in close proximity to helicopters and jet aircraft.  He believed that such exposure caused permanent damage to his auditory nerves that resulted, over time, in his current bilateral hearing loss.  He reported that he first perceived diminished hearing in the mid-1970s when he had difficulty hearing the high-register voices of women and young children.  Regarding his post-service noise exposure, he stated that he became a career toolmaker and machinist after his discharge and that there was much occupational noise exposure at the industrial workplace venues where he was employed, but the impact of this occupational noise on his hearing was minimal because his employers provided him with excellent, custom-fitted hearing protection for his ears, which he regularly used.  The Veteran stated that he had only minimal recreational noise exposure from firearms as he was not an avid hunter who had, in fact, not hunted in nearly 30 years at the time of the hearing.  He stated that when he did hunt nearly three decades earlier, it was only seasonal hunting for small birds like quail, and that such hunting was only occasional and infrequent.  He denied hunting large game, participating in recreational shooting, or using firearms frequently.  He stated that he had his own woodworking shop at home, but that he did not use it frequently, only working in this facility to fabricate objects as needed and always using hearing protection when he did so.        

The Veteran's post-service medical records associated with the evidence include an audiological assessment provided by the Veteran's employer, which shows raw audiometric data obtained no earlier than 1983.  

VA audiological evaluation in November 2009 shows that the Veteran's pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
15
55
55
LEFT
20
15
15
60
60

The examining clinician diagnosed the Veteran with bilateral sensorineural hearing loss that was moderately severe at 3000 - 4000 Hertz.  The clinician reviewed the Veteran's clinical history and opined that his current bilateral sensorineural hearing loss was less likely related to military service as his hearing within normal limits on entrance and separation from active duty.

In a January 2011 statement, the Veteran's private physician, Dr. T.K., reported that he reviewed the Veteran's hearing test scores from service and remarked that although they revealed technically normal hearing results, they still demonstrated a threshold shift in his hearing acuity.  Dr. T.K. stated that factors such as prescribed antibiotic medication as well as noise could produce a threshold shift.  Dr. T.K. presented an equivocating comment that it was impossible to ascertain when his hearing loss occurred, "it is possible that whatever caused the [change in threshold shift of his hearing during service] may have affected his hearing from that time forward as well." 

VA audiological evaluation in September 2011 shows that the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
45
55
55
LEFT
20
15
15
60
60

The examining clinician diagnosed the Veteran with bilateral sensorineural hearing loss.  The clinician reviewed the Veteran's service medical records and his pertinent clinical history, acknowledging his in-service exposure to loud noises from aircraft engines and fire trucks, and his reported post-service occupational and recreational noise exposure with post-service use of hearing protection.  The examiner then presented the following opinion, which states in pertinent part:

[The pattern of hearing loss shown on service separation audiogram in 1969] is not consistent with acoustic trauma and more likely represents test conditions or normal progression of hearing loss and not acoustic trauma.  [Shifts in hearing noted in service] are not consistent with hearing loss caused by acoustic trauma from loud sounds.  Based on normal hearing on enlistment and on separation in the left ear with no significant threshold shifts in the left ear, it is less than likely that the veteran's hearing loss in the left ear is the result of noise exposure during military service.  Based on overall normal hearing in the right ear on separation and a pattern inconsistent with acoustic trauma, as well as noise exposure after military service, it is also less than likely that the veteran's current hearing loss in the right ear is the result of noise exposure during military service.

The Veteran has submitted into evidence several medical articles that are not specific to his individual case that cite to studies indicating correlations between exposure to specific noises and development of hearing loss. 

The Board has considered the evidence discussed above and finds that the weight of clinical evidence is against the Veteran's claim for VA compensation for bilateral hearing loss.  There is no clinical evidence objectively demonstrating a diagnosis of sensorineural hearing loss in either ear that is manifested to a compensable degree of impairment within one year following the Veteran's discharge from active duty in February 1970, such that service connection may be established on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2013).  Similarly,  as the Veteran himself testified that he did not discern any hearing loss until the mid-1970s (see Hearing Transcript at p. 5), which would be at least a few years post-service, continuity of symptomatology is not established either.  See  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board finds that the January 2011 statement of the Veteran's private physician, Dr. T.K., does not present an actual opinion associating the Veteran's period of military service with his current bilateral hearing loss and is, at best, an equivocating statement contemplating possible causes of his hearing pattern shift but ultimately presenting no specific opinion linking his hearing loss to active duty.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Obert v. Brown, 5 Vet. App. 30 (1993).  

The medical articles submitted by the Veteran are of very limited probative value towards supporting his claim because they are not specific to his individual case.  They are also not accompanied by a concurring or supportive opinion of a medical professional addressing the specifics of the Veteran's individual case.  Therefore, VA is not obligated to assign significant probative weight to this evidence.  See Mattern v. West, 12 Vet. App. 222, 228 (1999); Sacks v. West, 11 Vet. App. 314, 316-17 (1998).

The nexus opinion presented by the VA audiologist in in November 2009 determined that the Veteran's current bilateral hearing loss was less likely related to service given his normal hearing scores shown in service.  This broad opinion was further expounded upon by the clinician who conducted the September 2011 VA audiological examination.  She discussed the evidence in detail and made the specific determination in her nexus opinion that the shifts in hearing shown in each ear during active duty were not consistent with the shift pattern caused by exposure to acoustic trauma and loud noises.  The combined conclusions presented in the nexus opinion of November 2009 and September 2011 is highly probative clinical evidence against finding that the Veteran's current bilateral sensorineural hearing loss had its onset in active duty, even when his sustained exposure to loud aircraft and truck engine noise during service is conceded.  Therefore, the Board finds that the facts of the case are against an award of service connection for bilateral hearing loss.  As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  Service connection for bilateral hearing loss must therefore be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
           
To the extent that the Veteran attempts to relate his hearing loss to his period of active service based on his own personal knowledge of medicine and his familiarity with his individual medical history, the Board notes that he is not a trained medical clinician.  The records show that his in-service specialty was in the maintenance of specialized motor vehicles and that his post-service career was as a machinist and do not reflect any formal medical training.  Although lay persons may be competent to provide opinions as to some medical issues (Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific question in this case regarding the actual time of onset of clinical (as opposed to merely self-perceived) hearing loss falls outside the realm of common knowledge of a lay person, the Veteran lacks the competence to provide a probative medical opinion linking this disability to service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose internal diseases of the nervous system, such as sensorineural hearing loss).  




ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


